UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7771



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT ELTON STOTTS, a/k/a Sugarbear,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-95-49)


Submitted:   February 21, 2002             Decided:   March 5, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Elton Stotts, Appellant Pro Se. Kevin Michael Comstock,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Robert   Elton   Stotts   appeals     the   district   court’s   orders

denying his motion filed under 18 U.S.C.A. § 3582 (West 2000), and

his motion for reconsideration.           We have reviewed the record and

the   district   court’s   opinions   and     find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court.

United States v. Stotts, No. CR-95-49 (E.D. Va. filed Sept. 5, 2001

& entered Sept. 6, 2001; filed Sept. 26, 2001 & entered Sept. 27,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                      2